DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  In claims 1, 8 and 15, line 3, the recitations of “said transistor drain” should be changed to “a transistor drain”, for clarity.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,152,386 (‘386). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, claims 1 and 5 of U.S Patent No. ‘386 disclose a 3D memory device comprising: 
a first vertical pillar, the first vertical pillar comprises a transistor source;
a second vertical pillar, the second vertical pillar comprises a transistor drain,

wherein at least of one of the plurality of overlaying horizontally-oriented memory transistors is disposed between the first vertical pillar and the second vertical pillar,
wherein the plurality of overlaying horizontally-oriented memory transistors are self-aligned being formed following a same lithography step, and
wherein the first vertical pillar comprises metal.

Regarding claim 2, claim 2 of U.S Patent No. ‘386 discloses the plurality of overlying horizontally-oriented memory transistors each comprise a tunneling oxide region and a charge trap region, and
	wherein the tunneling oxide region is thinner than 1 nm or does not exist, so to enable the 3D memory device to operate at high speed.

Regarding claim 3, claim 3 of U.S Patent No. ‘386 discloses the device further comprising:
	a third vertical pillar,
	wherein the third vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a second plurality of overlaying horizontally-oriented memory transistors.

Regarding claim 4, claim 1 of U.S Patent No. ‘386 discloses the device further comprising:

	wherein the memory control circuits are disposed at least partially directly underneath the plurality of overlaying horizontally-oriented memory transistors, or are disposed at least partially directly above the plurality of overlaying horizontally-oriented memory transistors.

Regarding claim 6, claim 6 of U.S Patent No. ‘386 discloses wherein the first vertical pillar and the second vertical pillar each comprise a filled cylinder shape.

Regarding claim 7, claim 7 of U.S Patent No. ‘386 discloses each of the plurality of overlaying horizontally-oriented memory transistors comprises a unique channel region, and
	where the unique channel regions are isolated from each other.

Claims 5 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,152,386 (‘386) in view of Zhang et al. (PN 9,553,146).
Regarding claim 8, claim 1 of U.S Patent No. ‘386 disclose a 3D memory device comprising: 
a first vertical pillar, the first vertical pillar comprises a transistor source;
a second vertical pillar, the second vertical pillar comprises a transistor drain,
wherein the first vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a plurality of overlaying horizontally-oriented memory transistor,
wherein the plurality of overlaying horizontally-oriented memory transistors are self-aligned being formed following a same lithography step,

Claim 1 of U.S Patent No. ‘386 does not disclose at least of one of the memory transistors comprises a control gate comprising tungsten.  However, Zhang et al. disclose a control gate (3,3a,3b) comprising tungsten.  Note Col. 4, lines 52-63 and Figures of Zhang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Lee et al. comprising a control gate comprises tungsten, such as taught by Zhang et al. in order to operate the device and to further improve the device’s performance.

Regarding claims 9 and 17, Claims 1 and 4 of U.S Patent No. ‘386 and Zhang et al. disclose the device further comprising:
memory control circuits,
	wherein the memory control circuits are structured to provide a periodic memory refresh operation to the plurality of overlaying horizontally-oriented memory transistors.

Regarding claims 10 and 19, Claim 1 of U.S Patent No. ‘386 and Zhang et al. disclose the device further comprising:
a third vertical pillar,
	wherein the third vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a second plurality of overlaying horizontally-oriented memory transistors.


	wherein the tunneling oxide region is thinner than 1 nm or does not exist to enable the 3D memory device to operate at high speed.

Regarding claims 12 and 18, Claims 1 and 5 of U.S Patent No. ‘386 and Zhang et al. disclose the first vertical pillar comprises metal and does not comprise n+ type silicon.

Regarding claim 13, claims 1 and 6 of U.S Patent No. ‘386 and Zhang et al. disclose wherein the first vertical pillar and the second vertical pillar each comprise a filled cylinder shape.

Regarding claims 14 and 20, claims 1 and 7 of U.S Patent No. ‘386 and Zhang et al. disclose each of the plurality of overlaying horizontally-oriented memory transistors comprises a unique channel region, and
	where the unique channel regions are isolated from each other.

Regarding claim 15, claim 1 of U.S Patent No. ‘386 disclose a 3D memory device comprising: 
a first vertical pillar, the first vertical pillar comprises a transistor source;
a second vertical pillar, the second vertical pillar comprises a transistor drain,
wherein the first vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a plurality of overlaying horizontally-oriented memory transistor,

wherein the plurality of overlaying horizontally-oriented memory transistors are self-aligned being formed following a same lithography step.
Claim 1 of U.S Patent No. ‘386 does not disclose at least one of the horizontally-oriented memory transistors comprises a channel region.  However, Zhang et al. discloses at least one of the horizontally-oriented memory transistors comprises a channel region (1) comprising a polycrystalline semiconductor material.  Note Col. 4, lines 28-41 and Figures of Zhang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the memory transistor of U.S Patent No. ‘386 having the channel, such as taught by Zhang et al. in order to perform the desired functions as the transistors.
Note that the term “the channel region has been recrystallized” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PN 9,437,612).
Regarding claim 1, Lee et al. discloses, as shown in Figures, a 3D memory device comprising: 
a first vertical pillar (124, 224, of the left side), the first vertical pillar comprises a transistor source (150);
a second vertical pillar (124, 224, of the right side), the second vertical pillar comprises a transistor drain (150),
wherein the first vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a plurality of overlaying horizontally- oriented memory transistor,
wherein at least of one of the plurality of overlaying horizontally-oriented memory transistors is disposed between the first vertical pillar and the second vertical pillar,
wherein the plurality of overlaying horizontally-oriented memory transistors are self-aligned.
wherein the first vertical pillar comprises metal (Col. 4, lines 19-25).
Note that the term “being formed following a same lithography step” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 3, Lee et al. discloses the device further comprising:
	a third vertical pillar (memory array, similar to 124,224, see Figure 1D),
		wherein the third vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a second plurality of overlaying horizontally-oriented memory transistors.

Regarding claim 6, Lee et al. discloses wherein the first vertical pillar and the second vertical pillar each comprise a filled cylinder shape.

Regarding claim 7, Lee et al. discloses each of the plurality of overlaying horizontally-oriented memory transistors comprises a unique channel region, and
	where the unique channel regions are isolated from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PN 9,437,612) in view of Harari (US 2019/0006014).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PN 9,437,612) in view of Jung (US 2017/0092655).
Lee et al. discloses the claimed invention including the memory device as explained in the above rejection.  Lee et al. does not disclose the device further comprising memory control circuits, wherein the memory control circuits are disposed at least partially directly underneath the plurality of overlaying horizontally-oriented memory transistors, or are disposed at least partially directly above the plurality of overlaying horizontally-oriented memory transistors.  However, Jung discloses a 3D memory device comprising the memory control circuits (PG, LSL, USL) being disposed at least partially directly underneath the plurality of overlaying horizontally-oriented memory transistors, or being disposed at least partially directly above the plurality of overlaying horizontally-oriented memory transistors.  Note Figures of Jung.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the memory device of Lee et al. comprising the memory control circuits being disposed at least .

Claim 5, 8, 10, 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PN 9,437,612) in view of Zhang et al. (PN 9,553,146).
Regarding claim 8, Lee et al. discloses, as shown in Figures, a 3D memory device comprising: 
a first vertical pillar (124, 224, of the left side), the first vertical pillar comprises a transistor source (150);
a second vertical pillar (124, 224, of the right side), the second vertical pillar comprises a transistor drain (150),
wherein the first vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a plurality of overlaying horizontally- oriented memory transistor,
wherein at least of one of the plurality of overlaying horizontally-oriented memory transistors is disposed between the first vertical pillar and the second vertical pillar,
wherein the plurality of overlaying horizontally-oriented memory transistors are self-aligned.
Lee et al. discloses the claimed invention including the memory device as explained in the above rejection.  Lee et al. further discloses at least of one of the memory transistors comprises a control gate (402).  Lee et al. does not disclose the control gate comprises tungsten.  However, 
Note that the term “being formed following a same lithography step” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claims 10 and 19, Lee et al. and Zhang et al. disclose the device further comprising:
	a third vertical pillar (memory array, similar to 124,224, see Figure 1D),
		wherein the third vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a second plurality of overlaying horizontally-oriented memory transistors.

Regarding claims 12 and 18, Lee et al. and Zhang et al. disclose the first vertical pillar comprises metal and does not comprise n+ type silicon (Col. 4, lines 19-25).

Regarding claim 13, Lee et al. and Zhang et al. disclose the first vertical pillar and the second vertical pillar each comprise a filled cylinder shape.

Regarding claims 14 and 20, Lee et al. and Zhang et al. disclose each of the plurality of overlaying horizontally-oriented memory transistors comprises a unique channel region, and
	where the unique channel regions are isolated from each other.

Regarding claim 5, Lee et al. discloses the claimed invention including the memory device as explained in the above rejection.  Lee et al. does not show at least one of the horizontally-oriented memory transistors comprises a channel region.  However, Zhang et al. discloses at least one of the horizontally-oriented memory transistors comprises a channel region (1) comprising a polycrystalline semiconductor material.  Note Col. 4, lines 28-41 and Figures of Zhang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the memory transistor of Lee et al. having the channel, such as taught by Zhang et al. in order to perform the desired functions as the transistors.
Note that the term “the channel region has been recrystallized” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 15, Lee et al. discloses, as shown in Figures, a 3D memory device comprising: 

a second vertical pillar (124, 224, of the right side), the second vertical pillar comprises a transistor drain (150),
wherein the first vertical pillar and the second vertical pillar each functions as a source or functions as a drain for a plurality of overlaying horizontally- oriented memory transistor,
wherein at least of one of the plurality of overlaying horizontally-oriented memory transistors is disposed between the first vertical pillar and the second vertical pillar,
wherein the plurality of overlaying horizontally-oriented memory transistors are self-aligned.
Lee et al. discloses the claimed invention including the memory device as explained in the above rejection.  Lee et al. does not show at least one of the horizontally-oriented memory transistors comprises a channel region.  However, Zhang et al. discloses at least one of the horizontally-oriented memory transistors comprises a channel region (1) comprising a polycrystalline semiconductor material.  Note Col. 4, lines 28-41 and Figures of Zhang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the memory transistor of Lee et al. having the channel, such as taught by Zhang et al. in order to perform the desired functions as the transistors.
Note that the terms “being formed following a same lithography step” and “… has been recrystallized” are method recitations in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PN 9,437,612) in view of Zhang et al. (PN 9,553,146) and further in view of Jung (US 2017/0092655).
Lee et al. and Zhang et al. disclose the claimed invention including the memory device as explained in the above rejection.  Lee et al. and Zhang et al. do not disclose the device further comprising memory control circuits, wherein the memory control circuits are disposed at least partially directly underneath the plurality of overlaying horizontally-oriented memory transistors, or are disposed at least partially directly above the plurality of overlaying horizontally-oriented memory transistors.  However, Jung discloses a 3D memory device comprising the memory control circuits (PG, LSL, USL) being disposed at least partially directly underneath the plurality of overlaying horizontally-oriented memory transistors, or being disposed at least partially directly above the plurality of overlaying horizontally-oriented memory transistors.  Note Figures of Jung.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the memory device of Lee et al. and Zhang et al. comprising the memory control circuits being disposed at least partially directly underneath the plurality of overlaying horizontally-oriented memory transistors, or being disposed at least partially directly above the plurality of overlaying horizontally-oriented memory transistors, such as taught by Jung in order to control the memory circuits to perform the desired functions.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PN 9,437,612) in view of Zhang et al. (PN 9,553,146) in view of Harari (US 2019/0006014).
Lee et al. discloses the claimed invention including the memory device as explained in the above rejection.  Lee et al. further discloses the plurality of overlying horizontally-oriented memory transistors each comprise a tunneling oxide region (142) and a charge trap region (144).  Lee et al. does not disclose the tunneling oxide region is thinner than 1 nm or does not exist.  However, Harari discloses a 3D memory device comprising a tunneling oxide region (231L,231R) being thinner than 1 nm or does not exist.  Note Figures and [0129] of Harari.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the tunneling oxide region of Lee et al. having a thickness thinner than 1 nm or does not exist, such as taught by Hariri in order to significantly increase the endurance of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897